PER CURIAM.
Defendant was charged with first degree assault, § 565.050; * three counts of first degree robbery, § 569.020; two counts of attempted first degree robbery, § 564.011; attempted rape, § 566.030; third degree assault, § 565.070; and seven counts of armed criminal action, § 571.015. A jury convicted him on all counts.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*528The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).

All statutory references are to RSMo 1986.